Citation Nr: 1538480	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  15-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1951 to September 1951 and September 1952 to September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was initially scheduled for a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015, per his request on his March 2015 substantive appeal.  However, in a June 2015 written statement the Veteran and his representative clearly withdrew the request for a Board hearing.  38 C.F.R. § 20.704(e).  Therefore, no hearing was provided and appellate consideration may proceed.

The claims file also includes newly submitted evidence which has not yet been considered by the AOJ.  However, the file also includes a July 2015 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The Board notes in a prior August 2010 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  However, in an August 2014 written statement, the Veteran clearly withdrew his appeal regarding this issue.  38 C.F.R. § 20.204.  Accordingly, entitlement to service connection for hearing loss is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas at any point during the period on appeal.

2.  The Veteran's mental decline since approximately the fall of 2014 was not related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Codes (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the onset, the Board notes on several occasions, including during his July 2015 brief, the Veteran's representative asserted the Veteran should be awarded a higher rating with an effective date of July 2005.  Although the Veteran filed his initial claim for benefits for PTSD in 2005, he previously appealed the initial rating assigned to the Board.  In an August 2010 decision, the Board granted a rating not to exceed 50 percent for his service-connected PTSD for the period on appeal, including from 2005.  The Veteran and his representative did not appeal this determination to the Court of Appeals for Veterans Claims or request reconsideration, and it therefore become final.  38 U.S.C.A. § 20.1100.

The RO then issued a January 2011 rating decision implementing the Board decision and assigning an increased rating not to exceed 50 percent for service-connected PTSD effective January 11, 2005, the date service connection was established.  In December 2011, the Veteran and his representative submitted a document labeled "Notice of Disagreement" (NOD) seeking a rating in excess of 50 percent for his service-connected PTSD.  Furthermore, throughout the period on appeal the Veteran's representative has referenced evidence dating from 2005 to 2010, indicating an intent to disagree with the assigned rating dating back to 2005.

However, as has been explained to the Veteran and his representative on several occasions, including in a February 2014 letter, the Veteran's December 2011 written statement could not constitute a NOD with the final Board decision.  This is because a veteran may not challenge the merits of a Board decision by expressing disagreement with the AOJ's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet.App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal")."  Instead, this December 2011 statement has been properly treated as a new claim for a higher rating.

The Veteran's PTSD has been assigned a 50 percent rating throughout the period on appeal under DC 9411.  As will be discussed below, the evidence reflects the Veteran's PTSD did not warrant a higher rating.

Under DC 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.



A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used extensively in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran and his representative have asserted that the GAF scores assigned to the Veteran during this period suggest his PTSD warranted a higher rating.  The Board notes prior to the summer of 2014, the Veteran's GAF scores ranged from 45 in an April 2014 VA treatment record to 40 in January 2012 VA treatment record.  The Veteran's representative has asserted that because these GAF scores are within the serious, or severe, range of GAF scores, a higher 70 percent rating is warranted.  See Richard (Mary) v. Brown, 9 Vet. App. 266 (1996). 

GAF scores, while highly probative, are not determinative, and instead are only a factor to be considered in evaluation of the Veteran's service-connected PTSD as a whole.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this case, although the GAF scores assigned may suggest a higher impairment, the symptoms and level of impairment described by the medical professionals are similar to those listed in the criteria for a 50 percent rating, as will be discussed below.

Relevant medical records from throughout the period on appeal have been carefully reviewed and considered.  In September 2010 the Veteran reported he had not experienced any nightmares in recent weeks, and denied hallucinations and suicidal or homicidal ideations.  However, he did report anxiety around people.  In December of that year, the Veteran reported he planned to spend time with his family for Christmas, including his children, grandchildren, and great-grandchild.  He also planned to resume walking.  He described interrupted sleep, both from awaking to use the bathroom and from occasional nightmares.

In March 2011, the Veteran again reported experiencing occasional nightmares.  However, he reported keeping in touch with his family, including his daughters and granddaughters, while remaining active in his church, including singing in the choir.  He continued to describe similar symptoms throughout the summer and fall.

In January 2012, the Veteran reported he experienced time with his daughter and her family for Christmas, and had stayed busy with church functions.  He continued to get his morning coffee with friends at McDonald's, but admitted most afternoons were spent watching TV.  In May 2012, he reported sleeping well, except for nightmares or wakening to use the bathroom.  The reviewing social worker noted the Veteran was upbeat with energy, and opined he was stable and able to enjoy life.  The following month the social worker noted increased interest and pleasure in activities, including church and morning socialization with friends, and noted the Veteran was considering traveling.  Continued social morning coffee trips and contact with his family was noted throughout 2012.

In January 2013 the reviewing psychiatrist noted the Veteran was doing well on his current medication.  Although the Veteran reported he was lonely at times, he described continued enjoyment with his family, church, and breakfast outings.  He denied hallucinations, suicidal or homicidal ideations, and delusions.  In September 2013 he reported he was depressed and tired, but described continued socialization through December of 2013.

In March 2014, the Veteran was provided with a VA examination.  The Veteran reported experiencing depression, anxiety, nightmares, and forgetfulness.  The examiner indicated he had mild memory loss, and summarized his level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

Based on complete and thorough review of these records, the Veteran was consistently noted to be fully oriented with fair insight, judgment, attention, and concentration throughout the period on appeal.  At his medical appointments he presented as well-groomed with good hygiene, and spoke with normal speech and logical thought process.  He also consistently denied experiencing hallucinations, suicidal ideation, or delusions in thought, all symptoms associated with a higher 70 percent rating.

The Board has considered the Veteran consistently reported experiencing sleep difficulties, including waking several times a night, sometimes due to nightmares from his combat experience.  See e.g. April 2014 VA treatment record.  He also reported feeling anxious, nervous, and jumpy, especially in crowds.  Finally, several medical professionals, including the March 2014 VA examiner, indicated the Veteran was forgetful and experienced mild memory loss.  However, the nature and severity of all of these symptoms are contemplated by the criteria associated with his currently assigned 50 percent rating.  The evidence does not suggest the Veteran's symptoms led to near-continuous depression affecting his ability to function or more than impairment of short-term memory.  

The evidence also does not suggest the Veteran experienced impairment in family and social relations consistent with a higher 70 percent rating.   The Veteran reported some challenges in his relationship with both daughters, and in an April 2014 VA treatment record he indicated he had not seen one of his daughters in years.  However, the medical evidence reflects he spent major holidays, including Christmas, with his other daughter and her family.  Furthermore, the evidence reflects he kept busy with regular church attendance, and met up with friends at McDonald's for breakfast and socialization most days.  Therefore, although he experienced difficulties in some relationships, the Veteran did not demonstrate an inability to establish and maintain relationships, as contemplated by a higher 70 percent rating.

Moreover, several of the opinions of medical professionals evaluating the Veteran's condition were consistent with his currently assigned 50 percent rating.  For example, in a January 2012 VA treatment record the reviewing professional opined the Veteran was overall "functioning well for his age."   In May of that same year a VA social worker opined he was in stable condition and still able to enjoy life.  In January 2013 a VA professional noted the Veteran was doing well and indicated he was socializing and keeping himself busy.  Finally, during his March 2014 examination, the VA examiner opined the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria associated with a lower 30 percent rating.  This examiner also opined the Veteran was capable of managing his own financial affairs, and considering only his PTSD could perform sedentary work on a part time basis.  Therefore, although several of these reviewing medical professionals assigned low GAF scores, the symptoms identified and the opinions endorsed by these professionals most closely approximates the criteria for the currently assigned 50 percent rating.

Based on all the foregoing, the evidence does not establish the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  Instead, the evidence during this period suggests the Veteran continued to maintain a relationship with one daughter and her family, as well as with his friends and church community.  He was fully oriented, and did not demonstrate and deficiency in judgment, thinking, or mood.  Therefore, entitlement to a rating in excess of 50 percent is denied.

The Board has considered the evidence reflects the Veteran experienced a notable decline in cognitive impairment beginning in approximately the summer of 2014.  For example, in July 2014 a VA psychiatrist opined he required home assistance.  In subsequent treatment records, including from January 2015, the Veteran was noted to be confused and have more memory problems.  Although these symptoms may suggest a higher rating for PTSD was warranted, based on the facts of this case, the Board finds the Veteran's increase in symptoms was due to an unrelated cognitive disorder, including dementia, and not his service-connected PTSD.

Due to the sudden onset of his cognitive decline, the Veteran was evaluated by a clinical psychologist in April 2015.  The psychologist demonstrated familiarity with the Veteran's completed medical history, including his diagnosed PTSD.  She noted the Veteran was last seen for routine psychiatric treatment in September 2014, when he was found to be in stable condition, however since that time noticeable cognitive changes have been observed, including the Veteran's report of passing out while driving.  In addition to reviewing the Veteran's relevant medical history, the psychologist also performed an extensive battery of tests of his psychological and cognitive functioning.  Based on her complete review, she diagnosed a major neurocognitive disorder with moderate dementia.  Although she opined the etiology of this sudden cognitive and functional deterioration was unclear, she suspected a remote cerebral aneurysm or seizure "consistent with encephalomalacia of the left frontal-temporal region, possible new right hemisphere involvement."  She also suggested the Veteran's report of passing out while driving and inconsistent medication adherence suggested a possible unidentified neurovascular event or metabolic issue had occurred, requiring future work-up.  Notably, this psychologist did not relate any of the Veteran's recent cognitive decline to his service-connected PTSD.

Therefore, symptoms demonstrated by the Veteran beginning in late 2014, including memory impairment and disorientation, would ordinarily warrant an increased rating.  However, based on the facts in this case, including the April 2015 neuropsychological evaluation, the sudden onset of the Veteran's sharp decline in cognitive functioning was not caused by his service-connected PTSD, but by an unrelated neurocognitive disorder, including dementia.  Therefore, these symptoms of his unrelated neurocognitive disorder may not serve as the basis of an increased rating for his service-connected PTSD.  Accordingly, entitlement to a rating in excess of 50 percent for service-connected PTSD remains denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of sleep impairment, anxiety, hypervigilance, and memory impairment.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in September 2012.  Although this letter did not specifically include the issue of entitlement to an increased rating for PTSD, this letter informed the Veteran of the evidence needed to establish an increased evaluation and entitlement to TDIU, as well as the respective duties of the VA and the applicant prior to initial AOJ consideration.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The VA also took all available actions to obtain the Veteran's records from the Social Security Administration (SSA) however the SSA indicated no records were available.  In an August 2013 letter, the VA notified the Veteran of the unavailability of his SSA records, and asked the Veteran to submit any documents in his possession.  The Veteran was able to submit earnings information from the SSA, but no medical records.  However, all actions required from the VA to obtain these records have been taken, and further actions would be futile.

As discussed above, the Veteran was initially scheduled for a hearing before the Board, but in an August 2014 written statement he clearly withdrew his hearing request.  Accordingly, no such hearing was provided.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

The Veteran is also seeking entitlement to TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Additionally 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case, the Veteran has attained his GED and has not received any additional training.  After his active duty service, he worked as an unskilled laborer for US Steel until he retired in 1978 for an unrelated medical issue, and has not worked since that time.

Throughout the period on appeal the Veteran has been assigned a 10 percent rating for his service-connected tinnitus, as well as a 50 percent rating for his service-connected PTSD, as discussed in detail above.  Therefore, the Veteran has not met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

However, the claims file includes some evidence suggesting the Veteran is unable to secure and maintain substantially gainful occupation.  For example, in a June 2015 evaluation, a private vocational expert opined the Veteran was not employable on account of his service-connected PTSD.  Because there is evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to his service-connected disabilities, remand for referral of extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2.  Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


